             CASE 0:20-cv-02144-JRT-DTS Doc. 9 Filed 02/26/21 Page 1 of 2


                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA


HUGUETTE NICOLE YOUNG,                         Civil No. 20-2144 (JRT/DTS)

       Plaintiff,

v.                                                ORDER

KEITH ELLISON,

       Defendant.


       Huguette Nicole Young, 24968 Lawrence Road, Junction City, OR 97448, pro
       se plaintiff.

       Elizabeth C Kramer, OFFICE OF MINNESOTA ATTORNEY GENERAL, Solicitor
       Division, 445 Minnesota Street, Suite 1100, St. Paul, MN 55101 for defendant.

       United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated December 14, 2020. No objections have been filed to that Report

and Recommendation in the time period permitted.

       The Court, being duly advised in the premises, upon the Report and Recommendation

of the Magistrate Judge, and upon all of the files, records and proceedings herein, now

makes and enters the following Order.

       IT IS HEREBY ORDERED:

       1.      The Amended Complaint is DISMISSED WITHOUT PREJUDICE for lack of

subject-matter jurisdiction.
            CASE 0:20-cv-02144-JRT-DTS Doc. 9 Filed 02/26/21 Page 2 of 2


      2.     Young’s Application to Proceed in District Court Without Prepaying Fees or

Costs, ECF No. 2; Motion for a Speedy Hearing Under Rule 57 of Fed. R. Civ. P., ECF No. 3;

and Motion for Email Filing and Notification, ECF No. 4, are DENIED as moot.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 26, 2021
at Minneapolis, Minnesota
                                        s/John R. Tunheim ________
                                        JOHN R. TUNHEIM
                                        Chief Judge
                                        United States District Court




                                            2
